I concur with the majority herein as such decision relates to assignments of error numbers one, three, and four, and would remand for the reasons given therein. However, I differ from my colleagues as such decision relates to assignment of error number two.
The testimony of Mr. Hill on videotape, although very professionally rendered, was prejudicial error in the manner in which presented. Properly framed, and within the proper context, such testimony regarding fair market values could well have been appropriate, but not as such testimony stood.
For the purposes of the presentation of testimony by an expert witness, where the sale prices of other properties are not of properties similarly zoned, considerable care needs to be exercised in the presentation of the data by the expert.
What in fact is being presented are not comparables in the sense of present lawful use, but potential comparables in the event such properties would be rezoned, and such *Page 63 
data must be presented in such a fashion that it is clear to the jury that the attendant adjustment factors as applied by the expert are for the reason of the more restrictive present use.
I agree with the general statement of the rule to be applied in determining "fair market value" where dealing with property of more limited zoning use as contained in subsections (1), (2), (3) and (4) as set forth in the majority opinion herein.
I believe that testimony as to what an informed willing purchaser would presently be willing to pay for property when there is a general belief that there is a probability of a change of zoning to permit a more valuable use within the reasonably foreseeable future would be admissible, but only within a proper framework of the presentation of such testimony.
It is my view that the following elements must be shown: that the purchaser is an informed purchaser, with knowledge of the present zoning, purchasing from an informed seller; the probability of the future zoning; the difficulties attendant in obtaining such change of zoning; the reasonable foreseeable period of time necessary to hold the property before such change of zoning could be obtained; the adaptability of the property to the more valuable use; and the general development in the area involved.
In the matter before this court, Mr. Hill's testimony was lacking in many of the prerequisites necessary to the admission of the testimony relative to the other sales transactions of properties zoned differently than that with which they were being compared.
It is true that Mr. Hill, in arriving at his figures relating to the fair market values of the parcels, made some rather significant adjustments thereto, but such adjustments did not completely cure what I believe to be prejudicial error in the manner in which his testimony relating to these noncomparable sales was given.
It is my view that the jury in this regard could not have failed to be confused, particularly in light of the fact that the court did not charge in clarification of such issue. *Page 64